UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6947



MARY D. PETERS,

                                            Petitioner - Appellant,

          versus


CHARLES MOLONY CONDON;      DIRECTOR   BEAUFORT
COUNTY DETENTION CENTER,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-99-2716-2-8)


Submitted:   February 22, 2001          Decided:    February 28, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mary D. Peters, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary D. Peters appeals the district court’s order denying

relief on her 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss on the reasoning of the district court.   Peters v. Condon,

No. CA-99-2716-2-8 (D.S.C. July 11, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2